DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 16-19, Figs. 1-4E in the reply filed on April 5, 2021 is acknowledged.  The traversal is on the ground(s) that “Variations in breadth should not be mistaken for patentable distinctness. Claims should not be considered patentably distinct if they define the same essential characteristics. Claims 11-15 define the same essential characteristics of the embodiments present within claims 1-10 and 16-19; that is, they are both variations of locking mechanisms for use with a hemostatic device. The species are obvious variants of each other.”  This is not found persuasive because the restriction requirement dated February 2, 2021 clearly stated that the cylindrical member 40 of the embodiment as shown in Figs. 5-6B is not usable on the embodiment as shown in Figs. 1-3C and these locking mechansim are not obvious variants of each other based on the current record. Examiner notes that in paragraphs [0030]-0034] of the publication of the application Applicant fails to discloses that the locking mechanism are obvious variants of each other. Examiner contends that one of ordinary skill in the art would understand that the elongated tab mechanism 10 of the embodiment as shown in Figs. 1-4E is not obvious over the cylinder mechanism of the embodiment as shown in Figs. 5-6B. Furthermore, the restriction requirement dated February 2, 2021 .
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected with traverse in the reply filed on April 5, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motion restriction components” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-10 and 16-19 allowed.
Referring to claims 1 and 16, Clark (US 2011/0196417, which is cited in the Information Disclosure Statement filed on May 15, 2019), which is the best art, discloses a hemostasis device for adhering to a patient's skin and applying a compressive force to a puncture site and a method of using the device comprising: a footplate 22 (Figs. 6 and 7a-7b), a receiving device 23 positioned on the footplate, a plunger 24 having a top surface wherein the plunger is positioned within the receiving device and configured to move therethrough and apply a compressive force to the patient's skin at the puncture site, a plurality of motion restricting components 26 interposed between the receiving device and the plunger to restrict reverse movement of the plunger through the receiving device.
Again referring to claim 1, the art of record alone or in combination did not teach the recited limitations of an elongated tab having a long axis, a top surface, and a bottom surface, wherein the elongated tab is rotatably affixed to the top surface of the plunger and configured to be rotatable between a first unlocked position in which the plurality of motion restricting components are unrestricted from inward movement and a second locked position in which the plurality of motion restricting components are restricted from inward movement.
Referring to claim 16, the art of record alone or in combination did not teach the recited limitations of  an elongated tab having a top surface and a bottom surface, wherein the elongated tab is rotatably affixed to the top surface of the plunger and configured to be rotatable between a first unlocked position in which the plurality of motion restricting components are unrestricted from inward movement and a second locked position in which the plurality of motion restricting components are restricted from inward movement; and rotating the elongated tab from the first unlocked position to the second locked position.

Conclusion
This application is in condition for allowance except for the following formal matters: the presence of claims 11-15 directed to an invention non-elected with traverse in the reply filed on April 5, 2021. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771